Schibick, J.
This application is brought pursuant to section 1450 of the Civil Practice Act for an order directing the respondents to submit to arbitration. By written contract the parties had agreed to arbitrate “ any dispute or misunderstanding concerning the application or interpretation of the provisions ” thereof.
Such contract was entered into between the petitioner and the respondent union as bargaining agent of the petitioner’s deliverymen. The present dispute between the parties relates to a new category of employees known as “ service truck salesmen ”. It is the union’s contention that these are in fact deliverymen, and thus covered by the contract. The petitioner, on the other hand, maintains that they are salesmen, and not covered thereby.
It would be difficult to envision a situation more accurately falling within the category of disputes “ concerning the application ” of the contract.
The court is not impressed by the respondent’s argument that the issue involves a question of appropriate bargaining agency and thus within the exclusive jurisdiction of the National Labor Relations Board. No separate unions are here involved. The sole issue is the interpretation of a written agreement. As such it falls squarely within the provision of article 84 of the Civil Practice Act.
The application is granted.